   Case: 1:20-cr-00077-TSB Doc #: 40 Filed: 08/06/20 Page: 1 of 2 PAGEID #: 1333


                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


     UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-077

                                Plaintiff,               Honorable Judge Black

         v.
                                                         NOTICE OF APPEARANCE

     LARRY HOUSEHOLDER, ET AL,

                                Defendants.


       Megan Gaffney Painter, Assistant U.S. Attorney, Southern District of Ohio, hereby gives

notice to the Court and to counsel for Defendants, that she is entering an appearance as co-

counsel for the United States, in the above captioned case. It is also requested that service of all

papers filed in this action be made upon her at the address listed below.



                                                       Respectfully submitted,

                                                       DAVID M. DEVILLERS
                                                       United States Attorney


                                                       /s/Megan Gaffney Painter
                                                       MEGAN GAFFNEY PAINTER
                                                       Assistant United States Attorney
                                                       221 East Fourth Street
                                                       Suite 400
                                                       Cincinnati, Ohio 45202
                                                       (513)684-3711
                                                       Fax: (513)684-2047
   Case: 1:20-cr-00077-TSB Doc #: 40 Filed: 08/06/20 Page: 2 of 2 PAGEID #: 1334

                                   CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served this 6th day of August, 2020 by

electronic filing which provides notice to all parties.


                                                          s/ Megan Gaffney Painter
                                                          MEGAN GAFFNEY PAINTER
                                                          Assistant United States Attorney
